NO. 3310

             THE STATE OF TEXAS                                   §            IN THE 216'~'n JUDICIAL

             vs.                                                  §            DISTRICT COURT OF

             SCOTT LOUlS P ANETTI                                 §            GILLESPIE COUNTY, TEXAS


                                        SECOND ORDER SETTING EXECUTION

                     This Court, having received the Mandate from the Court of Criminal Appeals affirming the

             defendant's conviction in the above styled and numbered cause, and the Defendant, SCOTT LOUIS

             P ANE1'TI, having been previously sentenced to death by the Court in the presence of standby

             counsel, SCOTT MONROE, and there being no stays of execution in effect on this case, it is the

             duty of this Court to set an execution date in the above numbered and styled cause and the Court now

             enters the following ORDER

                     IT lS HEREBY ORDERED that the Defendant, SCOTT LOUIS P ANETTI, who has been

             adjudged guilty of ,capital murder as charged in the indictment and whose punishment has been

             assessed by the verdict of the jury and judgment of the Court at Death, shall be kept in custody by

            the Director of the Texas Department of Criminal Justice, lnstitutional Division at Huntsville, Texas,

            until the 3'ct day ofDecember, 2014, upon which day, at the Texas Department of Criminal Justice,

            Institutional Division at any time after 6:00p.m., in a room arranged for the purpose of execution,

            the Director, acting as provided by law, is hereby commanded to carry out this sentence of death by

            intravenous injection of a substance or substances in a lethal quantity sufficient to cause the death

            ofthe said SCOTT LOUIS PANETTI and until the said SCOTT LOUIS PANETTI, is dead, such

            procedure to be determined and supervised by the said Director of the Department of Criminal

            Justice, Institutional Division, Huntsville, Texas.

                    The Clerk of this Court shall , within ten days after the Co

            Execution, issue and deliver to the SheriffofGillespie County, Texas,
                                                                                         .• ,.•
                                                                                          t~   enters this Order Setting

                                                                                           certified~.f~~J1:t;·

                                                                                                    ~~~.;ji~

PAGE 2/5 *RCVD AT 10/28/2014 2:05:17 PM !Central Daylight TimeJ *SVR:RFAX/5 *DNIS:9445 *CSID: *OURATI0Nl~m·~1~- ;,1j ~- ~9
     " .....
'·



                        along with a Death Warrant in accordance with TEX. CODE CRlM. PROC. art. 43.15.                          The

                        Death Warrant shall recite (1) the fact of conviction, (2) set forth the specific offense; (3) the

                       judgment of the Court, and (4) the time fixed for the execution. The Death Warrant shaJI be directed

                        to the Director of the Institutional Division of the Texas Department of Criminal Justice at

                        Huntsville, Texas, and command the Director to proceed to put into execution the Judgment ofDeath

                        against the said SCOTT lOUIS P. ANETTI.

                                 The Sheriff ofGillespie County, Texas is hereby ordered, upon receipt of said Death Warrant,

                       to deliver said Death Warrant and a certified copy of this Order to the Director of the Institutional

                       Division of the Department of Criminal Justice, Huntsville, Texas.

                                 SIGNED this      Jk_ day of          Oe.rlf'ldL           , 2014.




                                                                                        N. KE"      WILLIAMS, Judge
                                                                                        216t" Judicial District Court
                                                                                        Gillespie County, Texas




         PAGE 3/5 *RCVD AT 10/28/2014 2:05:17 PM [Central Daylight Time)* SVR:RFAX/5 *DNIS:9445 *CSID: *DURATION (mm-ss):01·22